DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 02/28/2022 have been entered and carefully considered with respect to claims 1, 3 - 8, 10 - 15 and 17 - 20 which are currently pending in this application. Claims 1, 8, and 15 are hereby amended. Claims 2, 9, and 16 were previously canceled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 10:
	Applicant submits that Thomas, Solovyev, Cheon, and Seregin, alone or in combination fail to disclose "signaling, in a picture parameter set associated with the video frame data, a number of the one or more subunits present in a slice within the video frame data; and determining that the slice within the video frame data is to be processed as an independent image based on the signaled number of the one or more subunits." 
 	Applicant further states that, contrary to Examiner’s statement, Tsai does not remedy these deficiencies. Applicant points to Tsai as directed to partitioning slices into first units and second units based on a predetermined constraint. Thus, Tsai fails to disclose or teach "signaling, in a picture parameter set associated with the video frame data, a number of the one or more subunits present in a slice within the video frame data; and determining that the slice within the video frame data is to be processed as an independent image based on the signaled number of the one or more subunits," as recited in claim 1. 
   	In view of the above, Applicant submits that claim 1 is patentable as each and every element of the claim is not disclosed or suggested by the combined references. 
 	Regarding independent claims 8 and 15, Applicant submits that these claims are patentable for at least reasons similar to those set forth above with respect to claim 1. Applicant also submits that the dependent claims 3 - 7, 10 - 14, and 17 - 20 are patentable at least due to their respective dependencies. In addition, claim 6 is thought to be patentable. Thomas fails to disclose determining that "a slice of the one or more slices contains one tile and more than one brick," and to process the slice "as an independent image" based on determining "that a slice of the one or more slices contains one tile and more than one brick," as recited in claim 6. 
Applicant submits that this deficiency is not remedied by the other cited art. E.g., at no point does Cheon disclose determining that "a slice of the one or more slices contains one tile and more than one brick," and to process the slice "as an independent image" based on determining "that a slice of the one or more slices contains one tile and more than one brick," as recited in claim 6. Accordingly, Applicant submits that dependent claim 6 is patentable for at least these additional reasons. 
 	In view of the above, reconsideration and allowance of this application are now believed to be in order, and such actions are hereby solicited.. 
 Response to Applicant’s arguments
   	Examiner reiterates the rejection on the pending claims, after careful review of the amendments made by Applicant, and consideration of the arguments presented. 
 	Indeed, the amendments to claims 1, 8, and 15 are merely cosmetic. They do not change the scope of those claims.
Examiner disagrees with Applicant’s assessment that Tsai fails to disclose or teach "signaling, in a picture parameter set associated with the video frame data, a number of the one or more subunits present in a slice within the video frame data; and determining that the slice within the video frame data is to be processed as an independent image based on the signaled number of the one or more subunits," as recited in claim 1.
	Nonetheless, Tsai suggests signaling, in a picture parameter set associated with the video frame data, a number of the one or more subunits present in a slice within the video frame data; (See Tsai, Pars. 0014, 0020, 0034 and 0038: constraint explicitly indicated in a signal by a picture parameter set (PPS); See also Par. 0085: slice of an image or of a video that is partitioned into a set of units; set of partitions comprising a plurality of sub-units, each sub-unit) and determining that the slice within the video frame data is to be processed as an independent image based on the signaled number of the one or more subunits (See again Tsai, Pars. 0014, 0038 and 0085 as cited above: constraint explicitly indicated in a signal by a picture parameter set (PPS); See also Par. 0030: Partitioning includes, for each second unit in the set of second units determining whether the second unit satisfies a predetermined constraint; Par. 0099: processor operations to carry out various processes such as indicated in the limitation) 
 	Thus, one of ordinary skill in the art, having the references of Thomas, Solovyev, Cheon, Seregin, and Tsai, would be motivated to combine the features of those references, in order to devise a method for partitioning encoded video comprising dividing the video frame data into one or more subunits, wherein the subunits comprise one or more of a slice, a tile, and a brick (See Seregin, Pars. 0050 and 0071) for determining that the slice within the video frame data is to be processed as an independent image based on the signaled number of the one or more subunits.
	Similarly, claims 8 and 15 and dependent claims 3 – 7, 10 – 14, and 17 – 20 remain rejected on the grounds established as follows.

.  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1, 3 – 8, 10 – 15, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20190166376 A1), hereinafter “Thomas,” in view of Solovyev et al. (US 2021/0281870 A1), hereinafter “Solovyev,” and Cheon (US 20110103701 A1), and in view of Seregin et al. (US 20200396445 A1), hereinafter “Seregin,” and further view of Tsai et al. (US 2018/0109812 A1), hereinafter “Tsai.”  

	In regard to claim 1, Thomas discloses: a method for partitioning encoded video data, comprising: 
  	receiving data corresponding to a video frame; (See Thomas, Abstract and Par. 0019: apparatus comprising : receiving a bitstream comprising a plurality of bitstream parts comprising media data associated with one or more video tiles; See also Pars. 0030, 0058; Par. 0137: receiving the layout of a tiled video frame) and dividing the video frame data into one or more slices, each slice comprising one or more subunits; (See Thomas, Par. 0066: video frames of a source video file may be spatially divided in tiles (i.e., subunits) according to a tiling arrangement and the video data associated with different tiles may be stored as different files on a storage medium; See also Pars. 0072, 0114 and Par. 0128: video tiling function configured to divide video frames of one or more source videos 402 into a plurality of video tiles 407.sub.1-n; See further Par. 0167: video data are contained in an VCL NAL unit which is referred to as a slice segment 1008) 
wherein the each slice corresponds to a slice address with a-unique address value ranging from 0 to number of the one or more subunits minus 1, (See Thomas, Abstract and Figs. 1B, 1C, Figs. 2A-2C and Fig. 3: tile IDs in tile position units; Pars. 0019 – 0020 and 0040 – 0041: tile identifiers; - (the feature of the “value ranging from 0 to number of the one or more subunits minus 1” is not novel to the disclosure of Thomas as it merely represents a range of positive value with an upper limit))
Thomas is not specific about the following condition of dividing the video frame data into one or more slices, and wherein a left boundary and a top boundary associated with each of the subunits includes a picture boundary or one or more boundaries of previously decoded subunits; . 
However, Solovyev teaches the video frame such that the one or more subunits in a slice form a rectangular region. (See Solovyev, Par. 0167: a tile covers a rectangular region of a picture, and a tile might be divided into one or more bricks; a slice contains a number of bricks (equivalent to sub-units) of a picture that collectively form a rectangular region)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Thomas Solovyev before him/her, to combine the features of both references, in order to devise a method for partitioning encoded video comprising dividing the video frame data into one or more subunits, and such that the one or more subunits in a slice form a rectangular region. 
Moreover, Cheon teaches a method comprising: dividing the video frame data into one or more subunits, wherein a left boundary and a top boundary associated with each of the subunits includes one or more of a picture boundary or a boundary of previously decoded subunit. (See Cheon, Par. 0122: left boundary and upper (top) boundary of coding subunit; Par. 0176: boundary of the current picture based on a coding unit that has been previously decoded;; See also Par. 0186: apparatus 1600 determines whether the left boundary of the first coding unit deviates from right or left boundary of current picture or whether the upper of the first coding unit deviates from upper or lower boundary of current picture by referring to the coding unit that has been previously decoded)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Thomas, Solovyev and Cheon before him/her, to combine the features of both references, in order to devise a method for partitioning encoded video comprising dividing the video frame data into one or more subunits, (See Thomas, Pars. 0066, 0072, 0114 and 0128) wherein a left boundary and a top boundary associated with each of the subunits includes one or more of a picture boundary or a boundary of previously decoded subunit. (See Cheon, Pars. 0122, 0176 and 0186)
Additionally, Seregin teaches partitioning video data into one or more of a slice, a tile, and a brick. (See Seregin, Par. 0050: generating coded representations of pictures by partitioning each picture into multiple slices; CTU (coding Tree Unit) split into multiple coding units (CUs) of varying sizes (i.e., subunits); Par. 0071: In VVC, a picture can be partitioned into slices, tiles, and bricks)
Seregin also suggests the teaching of partitioning signaling, in a picture parameter set associated with the video frame data, that the video frame data is divided into a single brick. (See Seregin, Par. 0038: Video blocks may be divided in one or more ways into one or more groups of smaller blocks; Pars. 0071 – 0076: PPS includes information that applies to all slices in a given picture; See also Pars. 0082 and 0186: syntax structure, such as the PPS, SPS, VPS, a slice header, an SEI message sent in or separately from the video bitstream, and/or other signaling; partitioning unit 35 partitions the data into video blocks. The partitioning may also include partitioning into slices, slice segments, tiles, or other larger units, as wells as video block partitioning, e.g., according to a quadtree structure of LCUs and CU)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the references of Thomas, Solovyev, Cheon and Seregin, before him/her, to combine the features of those references, in order to devise a method for partitioning encoded video comprising dividing the video frame data into one or more subunits, wherein the subunits comprise one or more of a slice, a tile, and a brick (See Seregin, Pars. 0050 and 0071)
 	The previous combination of references is not specific about signaling, in a picture parameter set associated with the video frame data, a number of the one or more subunits present in a slice within the video frame data; and determining that the slice within the video frame data is to be processed as an independent image based on the signaled number of the one or more subunits
	Nonetheless, Tsai suggests signaling, in a picture parameter set associated with the video frame data, a number of the one or more subunits present in a slice within the video frame data; (See Tsai, Pars. 0014, 0020, 0034 and 0038: constraint explicitly indicated in a signal by a picture parameter set (PPS); See also Par. 0085: slice of an image or of a video that is partitioned into a set of units; set of partitions comprising a plurality of sub-units, each sub-unit) and determining that the slice within the video frame data is to be processed as an independent image based on the signaled number of the one or more subunits (See again Tsai, Pars. 0014, 0038 and 0085 as cited above: constraint explicitly indicated in a signal by a picture parameter set (PPS); See also Par. 0030: Partitioning includes, for each second unit in the set of second units determining whether the second unit satisfies a predetermined constraint; Par. 0099: processor operations to carry out various processes such as indicated in the limitation) 
  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the references of Thomas, Solovyev, Cheon, Seregin, and Tsai, before him/her, to combine the features of those references, in order to devise a method for partitioning encoded video comprising dividing the video frame data into one or more subunits, wherein the subunits comprise one or more of a slice, a tile, and a brick (See Seregin, Pars. 0050 and 0071) for determining that the slice within the video frame data is to be processed as an independent image based on the signaled number of the one or more subunits. 

	In regard to claims 2, 9 and 16, the claims are cancelled.

	In regard to claim 3, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the method of claim 1, wherein a mode associated with a slice of the one or more slices comprises one of a raster-scan slice mode or a rectangular slice mode. (See Thomas, Par. 0154: process the tile positioning units in raster scan order) 
 
	In regard to claim 4, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the method of claim 3, wherein the raster-scan slice mode is enabled within a rectangular slice. (See Thomas, Par. 0154: process the tile positioning units in raster scan order; See also Pars. 0033 and 0034: rectangular video tile, with a predetermined boundary of a rectangular output video frame buffer; Pars. 0058, 0122, 0176 and 0177)
  
	In regard to claim 5, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the method of claim 1, further comprising setting a flag specifying a number of subunits present within the video frame data. (See Thomas, Par. 0143: determining number of video tiles in a meta -frame that are needed in order to form a (tiled) video frame; Par. 0153: tile positioning units processed in number order; Pars. 0161 and 0180: use of flags; Par. 0178: VPS may comprise general parameters for a coded video bitstream comprising a number of number of video tiles (as defined by NAL units); Par. 0207: number of tiles signaled as a parameter in a NAL unit, as a parameter in the VPS; - the signaling implies use of flags as indicated in the disclosure of the reference)  

	In regard to claim 6, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the method of claim 2, wherein based on a determination that a slice of the one or more slices contains one tile and more than one brick, the slice is processed as an independent image. (See Thomas, Par. 0019: processing bitstream of representing a frame or an image; See also Cheon, Pars. 0041, 0059: apparatus 100 for encoding an image may generate sub coding units; Par. 0180: coding unit separately encoded (processed), i.e., independently; See also Thomas, Pars. 0072 and 0145)  

	In regard to claim 7, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai n discloses: the method of claim 1, further comprising decoding the encoded video data based on the unique address values associated with the each slice. (See Thomas, Abstract: decoding identified encoded media data and according to spatial layout of tile map; Par. 0223: known HEVC-based post-decoding process for generating an output video frame) 
 
	In regard to claim 8, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: a computer system for partitioning encoded video data, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including: receiving code configured to cause the one or more computer processors to receive data corresponding to a video frame; 3dividing code configured to cause the one or more computer processors to divide the video frame data into one or more slices, each slice comprising one or more subunits, wherein the one or more subunits in a slice form a rectangular region, wherein the each slice corresponds to a slice address with a unique address value ranging from 0 to number of the one or more subunits minus 1, and wherein a left boundary and a top boundary associated with each of the subunits includes a picture boundary or one or more boundaries of previously decoded subunits;  (Claim 8 discloses: a computer system for partitioning encoded video data, which operates based on similar limitations as for Claim 1. Thus, the rationale applied to Claim 1 also applies, mutatis mutandis, to rejection of Claim 8)   

	In regard to claim 10, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the computer system of claim 8, wherein a mode associated with a slice of the one or more slices comprises one of a raster-scan slice mode or a rectangular slice mode. (See Thomas, Par. 0154: as cited in rejection of Claim 3)

	In regard to claim 11, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the computer system of claim 10, wherein the raster-scan slice mode is enabled within a rectangular slice. (See Thomas, Pars. 0033 and 0034: rectangular video tile, with a predetermined boundary of a rectangular output video frame buffer; Pars. 0058, 0122, 0154, as cited in rejection of Claim 4)
  
	In regard to claim 12, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the computer system of claim 8, further comprising setting code configured to cause the one or more computer processors to set a flag specifying a number of subunits present within the video frame data. (See rationale applied to rejection of Claim 5 on the basis of Thomas, Par. 0143, and Pars. 0161, 0178, 0180 and 0207)
 
	In regard to claim 13, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the method of claim 8, wherein based on a determination that a slice of the one or more slices contains one tile and more than one brick, the slice is as an independent image. (See rationale applied to rejection of Claim 6 on the basis of Thomas and Cheon, as evoked in rejection of Claim 6)

	In regard to claim 14, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the computer system of claim 7, further comprising decoding code configured to cause the one or more computer processors to decode the encoded video data based on the unique address values associated with the each slice. (Claim 14 discloses: a computer system for partitioning encoded video data, which operates based on similar limitations as for Claim 7. Thus, the rationale applied to Claim 7 also applies, mutatis mutandis, to rejection of Claim 14)     

	In regard to claim 15, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: a non-transitory computer readable medium having stored thereon a computer program for partitioning encoded video data, the computer program configured to cause one or more computer processors to: receive data corresponding to a video frame; divide the video frame data into one or more slices, each slice comprising one or more subunits, wherein the one or more subunits in a slice form a rectangular region, wherein the each slice corresponds to a slice address with a unique address value ranging from 0 to number of the one or more subunits minus 1, and 5wherein a left boundary and a top boundary associated with each of the subunits includes a picture boundary or one or more boundaries of previously decoded subunits;  (Claim 15 discloses: a non-transitory computer readable medium having stored thereon a computer program for partitioning encoded video data, which operates based on similar limitations as for Claim 1. Thus, the rationale applied to Claim 1 also applies, mutatis mutandis, to rejection of Claim 15)

	In regard to claim 17, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the computer readable medium of claim 15, wherein a mode associated with a slice of the one or more slices comprises one of a raster-scan slice mode or a rectangular slice mode. (See Thomas, Par. 0154: as cited in rejection of Claim 3) 

	In regard to claim 18, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the computer readable medium of claim 17, wherein the raster-scan slice mode is enabled within a rectangular slice. (See Thomas, Par. 0154: as cited in rejection of Claim 3). (See Thomas, Pars. 0033 and 0034: rectangular video tile, with a predetermined boundary of a rectangular output video frame buffer; Pars. 0058, 0122, 0154, as cited in rejection of Claim 4) 
 
	In regard to claim 19, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai discloses: the computer readable medium of claim 15, wherein the computer program is further configured to cause one or more computer processors to set a flag specifying a number of subunits present within the video frame data. (See rationale applied to rejection of Claim 5 on the basis of Thomas, Par. 0143, and Pars. 0161, 0178, 0180 and 0207)
 
	In regard to claim 20, the combination of Thomas, Solovyev, Cheon, Seregin, and Tsai n discloses: the computer readable medium of claim 15, wherein based on a determination that a slice of the one or more slices contains one tile and more than one brick, the slice is processed as an independent image. (See rationale applied to rejection of Claim 6 on the basis of Thomas and Cheon, as evoked in rejection of Claim 6)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Pham Van et al. (US 2020/0221099 A1) teaches Sub-Partition Intra Prediction in Video Coding.
		Van der Auwera et al. (US 2020/0162728 A1) teaches Position-Dependent Intra-Inter Prediction Combination In Video Coding.
		(US 2008/0232476 A1) teaches Method For Coding/Decoding Video Data.
		(US 2019/0166376 A1) teaches Video Coding.
	

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487